Opinion
Per Curiam,
After a non-jury trial in the Court of Quarter Sessions of Allegheny County before Honorable David H. Weiss of the Tenth Judicial District, specially presiding, relator was adjudicated as guilty on charges of forgery of narcotic prescriptions, and sentenced to terms totaling not less than six years nor more than twelve years in the Western State Correctional Institution at Pittsburgh.
Relator was represented at that time by counsel of his own choice. No appeal was taken from the judgments of sentence.
Relator’s present contention seems to be that he was subjected to an illegal search and seizure. His petition for writ of habeas corpus was dimissed by Judge Weiss.
Relator’s complaint was a matter for defense, reviewable for possible error on appeal and not by habeas corpus. Habeas corpus is not a substitute for an ap*554peal and cannot be used to inquire into matters that should have been raised on motion for a new trial. Com. ex rel. Stoner v. Myers, 199 Pa. Superior Ct. 341, 185 A. 2d 806.
The order of the court below is affirmed.